Citation Nr: 1035425	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for macrocytosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to August 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision, and the case was referred to the 
Board for appellate review.  

In June 2010 the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.

The issue of entitlement to service connection for 
polycythemia been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Macrocytosis is not a disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for macrocytosis have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated August 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  

In a claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) contains 
evidence, which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision.  
See 38 U.S.C.A. § 5103A(d).  

While the Veteran has current laboratory findings of 
macrocytosis, as discussed below, this is a laboratory finding 
and cannot be compensated for VA purposes.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the Veteran be afforded medical examination.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA 
was not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal connection 
between the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
macrocytosis.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting chronic 
disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases shall be service-
connected, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit 
("Court") has held that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The Veteran first claimed entitlement to service connection for 
macrocytosis in July 2007.  A January 2008 rating decision denied 
entitlement to service connection for that condition, finding 
that macrocytosis was not a disabling condition for which service 
connection could be established.  The Veteran submitted a Notice 
of Disagreement (NOD) in October 2008.  A Statement of the Case 
(SOC) was issued in March 2009 and in April 2009 the Veteran 
filed a Substantive Appeal.  

The Veteran's service records reflect that he served in the 
Republic of his Vietnam.  He testified that he was found to have 
macrocytosis while on active duty in 1982.  Post-service 
treatment records disclose a finding of macrocytosis on 
laboratory examination and private treatment records from 
September 2007 indicate that the Veteran's physician assessed the 
Veteran's macrocytosis as presumably from the effects of exposure 
while in Vietnam.  

Macrocytosis (or macrocythemia) is defined as the occurrence of 
unusually large numbers of macrocytes in the circulating blood.  
See Stedman's Medical Dictionary, 27th Edition, 1051.  As such, 
this term reflects only findings on laboratory examination of the 
blood, and is not a diagnosis of a medical disorder, although 
identification of findings on laboratory examination of the blood 
is one aspect of assignment of a diagnosis of a disabling medical 
condition.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(laboratory test results are not, in and of themselves, 
disabilities for which service connection if authorized).  

There is no current evidence that macrocytosis, when noted, has 
resulted in any impairment of the Veteran's industrial capacity.  
Service connection cannot be granted for a laboratory finding in 
the absence of assignment of a diagnosis of a disability.  
Furthermore, there is no current diagnosis of a medical disorder 
manifested by symptoms which include macrocytosis.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The Board notes that in various written statements from the 
Veteran, and during his June 2010 hearing before a Veterans Law 
Judge, the Veteran stated that he had several other conditions 
which he believes are associated with his macrocytosis.  
Specifically, the Veteran has stated that he has tingling in the 
hands and feet, gastroesophageal reflux disease, erectile 
dysfunction and other symptoms.  The Board notes that service 
connection has already been granted for posttraumatic 
degenerative changes of the right shoulder, residuals of a right 
knee injury, right fourth nerve palsy, bilateral carpal tunnel 
syndrome, and hiatal hernia and gastroesophageal reflux disease.  
In addition, service connection has been denied for erectile 
dysfunction, arthritis of the right hip, arthritis of the right 
knee, arthritis of the first metatarsophalangeal joint, left foot 
plantar fasciitis, cervical spine arthritis, residuals of 
exposure to Agent Orange, a heart murmur and hypertension.  These 
conditions clearly encompass those claimed by the Veteran in his 
written statements and during his hearing and have all already 
been reviewed.  

Accordingly, service connection for macrocytosis is not 
authorized.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet App. 141, 144 (1992) (a claim for 
service connection for a disability which is not manifested by 
current disability is not valid). 

As there is a preponderance of evidence against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the Board finds that service connection for 
macrocytosis is not warranted. 


ORDER

Entitlement to service connection for macrocytosis is denied. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


